COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  Stephanie Fernandez aka Stephanie             §               No. 08-18-00079-CR
  Barfield,
                                                §                 Appeal from the
                            Appellant,
                                                §                210th District Court
  v.
                                                §             of El Paso County, Texas
  The State of Texas,
                                                §               (TC# 20170D03993)
                             State.
                                                §

                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until February 23, 2019. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime E. Gandara, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before February 23, 2019.


              IT IS SO ORDERED this 24th day of January, 2019.


                                                    PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.